Filed 06/23/20                                                           Case 20-20302                                                 Doc 60

                                                     UNITED STATES BANKRUPTCY COURT
                                                      EASTERN DISTRICT OF CALIFORNIA

     Name of Debtor:                                                                    Case No. 20-20302-E-13C
     Omar Bermudez Urcuyo


     Last four digits of Soc. Sec. No.:                xxx-xx-4948
     Last four digits of Soc. Sec. No.:

                                                       FIRST AMENDED CHAPTER 13 PLAN
                                                                         Section 1. Notices

    1.01.     Use of this form is mandatory. The Bankruptcy Court of the Eastern District of California requires the use of this
              local form chapter 13 plan in lieu of any national form plan. This Plan shall be filed as a separate document.

    1.02.     Nonstandard provisions. Any nonstandard provision is in section 7 below. If there are nonstandard provisions
              this box must be checked . A nonstandard provision will be given no effect unless this section indicates one is
              included in section 7 and it appears in section 7.

    1.03.     No alterations to form plan permitted. Other than to insert text into designated spaces, expand tables to
              include additional claims, or to change the plan title to indicate the date of the plan or that it is a modified plan, the
              preprinted text of this form shall not be altered. No such alteration will be given any effect.

    1.04.     Valuation of collateral and lien avoidance requires a separate motion. Unless there is a nonstandard
              provision in section 7 requesting such relief, the confirmation of this plan will not limit the amount of a secured
              claim based on a valuation of the collateral for the claim, nor will it avoid a security interest or lien. This relief
              requires a separate claim objection, valuation motion, or lien avoidance motion that is successfully prosecuted in
              connection with the confirmation of this plan.

    1.05.     Separate notice of confirmation hearing. You will receive a separate notice of the date, time, and location of a
              hearing to confirm this plan and of the deadline to object to its confirmation. In the absence of a timely written
              objection, the plan may be confirmed without a hearing. It will be effective upon its confirmation.

                                                     Section 2. Plan Payments and Plan Duration

    2.01      Monthly plan payments. To complete this plan, Debtor shall submit to the supervision and control of Trustee on
              a monthly basis the sum of $ See Additional Provisions from future earnings. This monthly plan payment is
              subject to adjustment pursuant to section 3.07(b)(2) below and it must be received by Trustee not later than the
              25th day of each month beginning the month after the order for relief under chapter 13. The monthly plan
              payment includes all adequate protection payments due on Class 2 secured claims.

    2.02.     Other payments. In addition to the submission of future earnings, Debtor will make payment(s) derived from
              property of the bankruptcy estate, property of Debtor, or from other sources, as follows: .

    2.03.     Duration of payments. The monthly plan payments will continue for 60 months unless all allowed unsecured
              claims are paid in full within a shorter period of time. If necessary to complete the plan, monthly payments may
              continue for an additional 6 months, but in no event shall monthly payments continue for more than 60 months.

                                                             Section 3. Claims and Expenses

    A. Proofs of Claim

    3.01.     With the exception of the payments required by sections 3.03, 3.07(b), 3.10, and 4.01, a claim will not be paid
              pursuant to this plan unless a proof of claim is filed by or on behalf of a creditor, including a secured creditor.

    3.02.     The proof of claim, not this plan or the schedules, shall determine the amount and classification of a claim unless
              the court’s disposition of a claim objection, valuation motion, or lien avoidance motion affects the amount or
    EDC 3-080 (eff. 11-9-18)
    Page 1 of 10
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
Filed 06/23/20                                                          Case 20-20302                                                   Doc 60

              classification of the claim.

    3.03.     Post-petition amounts due on account of a domestic support obligation, a loan from retirement or thrift savings
              plan, or an executory contract/unexpired lease being assumed, shall be paid by Debtor directly to the person
              entitled to such payments whether or not the plan is confirmed or a proof of claim has been filed.

    B. Administrative Expenses

    3.04.     Trustee’s fees. Pursuant to 28 U.S.C. § 586(e), Trustee shall receive up to 10% of plan payments, whether made
              before or after confirmation, but excluding direct payments by Debtor on Class 4 claims, executory contracts and
              unexpired leases, and obligations of the kind described in section 3.03.

    3.05.     Debtor's attorney's fees. Debtor’s attorney of record was paid $ 1,500.00 prior to the filing of the case.
              Subject to prior court approval, additional fees of $ 4,500.00 shall be paid through this plan. Debtors' attorney
              will seek the court's approval by [choose one]:       complying with Local Bankruptcy Rule 2016-1(c); or   filing
              and serving a motion in accordance with 11 U.S.C. §§ 329 and 330, Fed. R. Bankr. P. 2002, 2016, and 2017 [if
              neither alternative is selected, the attorney shall comply with the latter].


    3.06.     Administrative expenses. In accordance with sections 5.02 and 5.03 below, $75.00 for each monthly plan
              payment shall be paid on account of: (a) compensation due a former chapter 7 trustee; (b) approved
              administrative expenses; and (c) approved attorney’s fees. Approved administrative expenses shall be paid in full
              through this plan except to the extent a claimant agrees otherwise or 11 U.S.C. § 1326(b)(3)(B) is applicable.

    C. Secured Claims

    3.07.     Class 1 includes all delinquent secured claims that mature after the completion of this plan, including
              those secured by Debtor’s principal residence.

              (a) Cure of defaults. All arrears on Class 1 claims shall be paid in full by Trustee. The equal monthly installment
              specified in the table below as the “arrearage dividend” shall pay the arrears in full.

                         (1) Unless otherwise specified below, interest will accrue at the rate of 0%.

                         (2) The arrearage dividend must be applied by the Class I creditor to the arrears. If this plan provides for
                         interest on the arrears, the arrearage dividend shall be applied first to such interest, then to the arrears.

              (b) Maintaining payments. Trustee shall maintain all post-petition monthly payments to the holder of each Class
              1 claim whether or not this plan is confirmed or a proof of claim is filed.

                         (1) Unless subpart (b)(1)(A) or (B) of this section is applicable, the amount of a post-petition monthly
                         payment shall be the amount specified in this plan.

                                   (A) If the amount specified in the plan is incorrect, the Class 1 creditor may demand the correct
                                   amount in its proof of claim. Unless and until an objection to such proof of claim is sustained, the
                                   trustee shall pay the payment amount demanded in the proof of claim.

                                   (B) Whenever the post-petition monthly payment is adjusted in accordance with the underlying
                                   loan documentation, including changes resulting from an interest rate or escrow account
                                   adjustment, the Class 1 creditor shall give notice of the payment change pursuant to Fed. R.
                                   Bankr. P. 3002.1(b). Notice of the change shall not be given by including the change in a proof of
                                   claim. Unless and until an objection to a notice of payment change is sustained, the trustee shall
                                   pay the amount demanded in the notice of payment change.

                         (2) If a Class 1 creditor files a proof of claim or a notice of payment change pursuant to Fed. R. Bankr. P.
                         3002.1(b) demanding a higher or lower post-petition monthly payment, the plan payment shall be
                         adjusted accordingly.

                         (3) If Debtor makes a partial plan payment that is insufficient to satisfy all post-petition monthly payments
                         due each Class 1 claim, distributions will be made in the order such claims are listed below.
    EDC 3-080 (rev. 11-9-18)
    Page 2 of 10
    Software Copyright (c) 1996-2019 Best Case,LLC - www.bestcase.com                                                  Best Case Bankruptcy
Filed 06/23/20                                                          Case 20-20302                                                  Doc 60

                         (4) Trustee will not make a partial distribution on account of a post-petition monthly payment.

                         (5) If Debtor makes a partial plan payment, or if it is not paid on time, and Trustee is unable to make
                         timely a post-petition monthly payment, Debtor’s cure of this default shall include any late charge.

                         (6) If the holder of a Class 1 claim gives Debtor and Trustee notice of post-petition fees, expenses, and
                         charges pursuant to Fed. R. Bankr. P. 3002.1(c), Debtor shall modify this plan if Debtor wishes to provide
                         for such fees, expenses, and charges.

                         (7) Post-petition monthly payments made by Trustee and received by the holder of a Class 1 claim shall
                         be applied as if the claim was current and no arrearage existed on the date the case was filed.

              (c) No claim modification and lien retention. Each Class 1 creditor shall retain its lien. Other than to cure of
              arrears, this plan does not modify Class 1 claims.

              Class 1 Creditor's Name/                                           Interest Rate    Arrearage        Post-Petition
               Collateral Description                        Amount of Arrears    on Arrears       Dividend       Monthly Payment
                                                                                                 See Additional    See Additional
     1. Post-Petition - Caliber Home Loans                         $3,972.00            0%        Provisions         Provisions
          Caliber Home Loans / 864 Oak Lane                                                      See Additional    See Additional
     2.   Rio Linda, CA 95673-2342                                 408,091.87       0.00%         Provisions        Provisions
                                                                                                                   see additional
                                                                                    see additional provisions        provisions


    3.08.     Class 2 includes all secured claims that are modified by this plan, or that have matured or will mature
              before the plan is completed.

              (a) Payment of claim. Subject to section 3.08(c), the “monthly dividend” payable to each Class 2A and 2B claim
              is an equal monthly payment sufficient to pay each claim in full with interest at the rate specified below. If no
              interest rate is specified, a 5% rate will be imputed.

              (b) Adequate protection payments. Prior to confirmation, Trustee shall pay on account of each Class 2(A) and
              2(B) claim secured by a purchase money security interest in personal property an adequate protection payment if
              required by section 1326(a)(1)(C). The adequate protection payment shall equal the monthly dividend. Adequate
              protection payments shall be disbursed by Trustee in connection with the customary month-end disbursement
              cycle beginning the month after the case was filed. If a Class 2 claimant is paid an adequate protection payment,
              that claimant shall not be paid a monthly dividend for the same month.

              (c) Claim amount. The amount of a Class 2 claim is determined by applicable nonbankruptcy law. However,
              except as noted below, Debtor may reduce the claim amount to the value of the collateral securing it by filing,
              serving, setting for hearing, and prevailing on a motion to determine the value of that collateral. If this plan
              proposes to reduce a claim based upon the value of its collateral, the failure to successfully prosecute a valuation
              motion in conjunction with plan confirmation may result in the denial of confirmation.

                         (1) Class 2 claims that cannot be reduced based on value of collateral. Debtor is prohibited from
                         reducing a claim if the claim holder has a purchase money security interest and the claim either was
                         incurred within 910 days of the filing of the case and is secured by a motor vehicle acquired for the
                         personal use of Debtor, or was incurred within 1-year of the filing of the case and is secured by any other
                         thing of value. These claims must be included in Class 2(A).

                         (2) Class 2 claims that may be reduced based on the value of their collateral shall be included in
                         Class 2(B) or 2(C) as is appropriate.

                         (3) Class 2 claims secured by Debtor’s principal residence. Except as permitted by 11 U.S.C. §
                         1322(c), Debtor is prohibited from modifying the rights of a holder of a claim secured only by Debtor’s
                         principal residence.

              (d) Lien retention. Each Class 2 creditor shall retain its existing lien until completion of the plan and, unless not
              required by Bankruptcy Court, entry of Debtor’s discharge.
    EDC 3-080 (rev. 11-9-18)
    Page 3 of 10
    Software Copyright (c) 1996-2019 Best Case,LLC - www.bestcase.com                                                 Best Case Bankruptcy
Filed 06/23/20                                                          Case 20-20302                                                          Doc 60


     Class 2 Creditor's Name and                    Purchase               Amount          Value of         Interest Rate        Monthly
     description of collateral                    Money Security          claimed by      creditor's                             Dividend
                                                     Interest               creditor    interest in its
                                                    personal                              collateral
                                                    property?
                                                     YES/NO
     Class 2 (A) claims not reduced
     based on value of collateral
          -NONE-
                                                                                                                      Total $0.00

     Class 2 (B) are claims reduced
     based on value of collateral
          -NONE-
                                                                                                                      Total $0.00

     Class 2 (C) are claims reduced
     to $0 based on value of
     collateral
          -NONE-
                                                                                                                                     Total $0.00

    3.09.     Class 3 includes all secured claims satisfied by the surrender of collateral.
                                                                                                             Is Deficiency a Priority Claim?
     Class 3 Creditor's Name/Collateral Description                                Estimated Deficiency                 YES/NO
          -NONE-

    3.10.   Class 4 includes all secured claims paid directly by Debtor or third party. Class 4 claims mature after the
            completion of this plan, are not in default, and are not modified by this plan. These claims shall be paid by Debtor
            or a third person whether or not a proof of claim is filed or the plan is confirmed.
     Class 4 Creditor's Name/Collateral Description                Monthly Contract Installment Person Making Payment
     1.   Wyndham Resort Development / Wyndham Resorts                                                    0.00              Debtor

    3.11. Bankruptcy stays.
    (a) Upon confirmation of the plan, the automatic stay of 11 U.S.C. § 362(a) and the co-debtor stay of 11 U.S.C. § 1301(a)
    are (1) terminated to allow the holder of a Class 3 secured claim to exercise its rights against its collateral; (2) modified to
    allow the holder of a Class 4 secured claim to exercise its rights against its collateral and any nondebtor in the event of a
    default under applicable law or contract; and (3) modified to allow the nondebtor party to an unexpired lease that is in
    default and rejected in section 4 of this plan to obtain possession of leased property, to dispose of it under applicable law,
    and to exercise its rights against any nondebtor.

    (b) Secured claims not listed as Class 1, 2, 3, or 4 claims are not provided for by this plan. While this may be cause to
    terminate the automatic stay, such relief must be separately requested by the claim holder.

    (c) If, after confirmation of the plan, the court grants a motion to terminate the automatic stay to permit a Class 1 or 2
    claim holder to proceed against its collateral, unless the court orders otherwise, Trustee shall make no further payments
    on account of such claim and any portion of such claim not previously satisfied under this plan shall be satisfied as a
    Class 3 claim. Any deficiency remaining after the creditor’s disposition of its collateral shall be satisfied as a Class 7
    unsecured claim subject to the filing of a proof of claim.

    D. Unsecured Claims

     3.12.    Priority claims. Class 5 consists of unsecured claims entitled to priority pursuant to 11 U.S.C. § 507, such as
              taxes, approved administrative expenses, and domestic support obligations.

              (a) Priority claims other than domestic support obligations will be paid in full except to the extent the claim holder
              has agreed to accept less. When the claim holder has agreed to accept less than payment in full, the claim holder
    EDC 3-080 (rev. 11-9-18)
    Page 4 of 10
    Software Copyright (c) 1996-2019 Best Case,LLC - www.bestcase.com                                                         Best Case Bankruptcy
Filed 06/23/20                                                          Case 20-20302                                                      Doc 60

              and the treatment of the claim shall be specified in section 7, the Nonstandard Provisions.

              (b) Priority claims that are domestic support obligation shall be paid in full except to the extent 11 U.S.C. §
              1322(a)(4) is applicable. When section 1322(a)(4) is applicable, the claim holder and the treatment of the claim
              shall be specified in section 7, the Nonstandard Provisions.

              (c) Debtor estimates that all priority claims, not including those identified in section 7, total $121.22

     3.13.    Class 6 includes designated nonpriority unsecured claims, such as co-signed unsecured debts, that will be
              treated differently than the other nonpriority unsecured claims provided for in Class 7. The claim holder of each
              Class 6 claim and the treatment of each claim shall be specified in section 7, the Nonstandard Provisions.

    3.14.     Class 7 consists of all other nonpriority unsecured claims not provided for in Class 6. These claims will
              receive no less than a 0 % dividend. These claims, including the under-collateralized portion of secured claims
              not entitled to priority, total approximately $ 146,375.13 .

                                             Section 4. Executory Contracts And Unexpired Leases

    4.01.     Debtor assumes the executory contracts and unexpired leases listed below. Debtor shall pay directly to the other
              party to the executory contract or unexpired lease, before and after confirmation of this plan and whether or not a
              proof of claim is filed, all post-petition monthly payments required by the lease or contract. Unless a different
              treatment is required by 11 U.S.C. § 365(b)(1) and is set out in section 7, the Nonstandard Provisions, pre-petition
              arrears shall be paid in full. Trustee shall pay the monthly dividend specified in the table below on account of
              those arrears.

    4.02.     Any executory contract or unexpired lease not listed in the table below is rejected.

     Name of Other Party to Executory                                         Post-Petition Pre-petition Arrears Arrearage Dividend
     Contract/Unexpired Lease                                              Monthly Payment
          -NONE-
                                                                                                           Total $0.00

                                             Section 5. Payment of Claims and Order of Distribution

    5.01.     After confirmation, payments by Trustee to holders of allowed claims and approved expenses will be made
              monthly.

    5.02.     Distribution of plan payment.

              (a) At a minimum, each monthly plan payment must be sufficient to pay in full: (i) Trustee's fees; (ii) post-petition
              monthly payments due on Class 1 claims; (iii) the monthly dividend specified in section 3.06 for administrative
              expenses; and (iv) the monthly dividends payable on account of Class 1 arrearage claims, Class 2 claims, and
              executory contract and unexpired lease arrearage claims.

              (b) If the amount paid by Debtor is insufficient to pay all of the minimum dividends required by section 5.02(a),
              Trustee shall pay, to the extent possible, such fees, payments, expenses, and claims in the order specified in
              section 5.02(a)(i) through (iv). If the amount paid by Debtor is insufficient to pay all dividends due on account of
              fees, payments, expenses, and claims within a subpart of section 5.02(a), no dividend shall be paid on account of
              any of the fees, payments, expenses, and claims within such subpart except as permitted by section 3.07(b)(3).

              (c) Each month, if funds remain after payment of all monthly dividends due on account of the fees, payments,
              expenses, and claims specified in section 5.02(a)(i) through (iv), the remainder shall be paid pro rata, first to
              holders of Class 1 arrearage claims, Class 2 claims, and executory contract and unexpired lease arrearage
              claims; second to Class 5 priority claims; third to Class 6 unsecured claims; and fourth to Class 7 unsecured
              claims.

              (d) Over the plan's duration, distributions must equal the total dividends required by sections 3.04, 3.06, 3.07,
              3.08, 3.12, 3.13, 3.14, and 4.01. The case may be dismissed if Debtor's plan payments are or will be insufficient
    EDC 3-080 (rev. 11-9-18)
    Page 5 of 10
    Software Copyright (c) 1996-2019 Best Case,LLC - www.bestcase.com                                                     Best Case Bankruptcy
Filed 06/23/20                                                          Case 20-20302                                                  Doc 60

              to pay these dividends.

    5.03.     Priority of payment among administrative expenses. The portion of the monthly plan payment allocated in
              section 3.06 for administrative expenses, shall be distributed first to any former chapter 7 trustee up to the
              monthly amount required by 11 U.S.C. § 1326(b)(3)B), and second to holders of approved administrative
              expenses on a pro rata basis.

                                                          Section 6. Miscellaneous Provisions

    6.01.     Vesting of property. Property of the estate [choose one] shall     shall not    revest in Debtor upon confirmation
              of the plan. In the event the case is converted to a case under Chapter 7, 11, or 12 of the Bankruptcy Code or is
              dismissed, the property of the estate shall be determined in accordance with applicable law.

    6.02.     Debtor’s duties. In addition to the duties imposed upon Debtor by the Bankruptcy Code, the Bankruptcy Rules,
              and applicable nonbankruptcy law, the court’s Local Bankruptcy Rules impose additional duties on Debtor,
              including without limitation, obtaining prior court authorization prior to transferring property or incurring additional
              debt, maintaining insurance, providing Trustee copies of tax returns, W-2 forms, 1099 forms, and quarterly
              financial information regarding Debtor’s business or financial affairs, and providing Trustee not later than the 14
              days after the filing of the case with the Domestic Support Obligation Checklist for each domestic support
              obligation and a Class 1 Checklist and Authorization to Release Information for each Class 1 claim.

    6.03.     Post-Petition claims. If a proof of claim is filed and allowed for a claim of the type described in 11 U.S.C. §
              1305(a), this plan may be modified to provide for such claim.

    6.04.     Remedies upon default. If Debtor defaults under this plan, or if the plan will not be completed within six months
              of its stated term, not to exceed 60 months, Trustee or any other party in interest may request appropriate relief
              by filing a motion and setting it for hearing pursuant to Local Bankruptcy Rule 9014-1. This relief may consist of,
              without limitation, dismissal of the case, conversion of the case to chapter 7, or relief from the automatic stay to
              pursue rights against collateral.

                                                          Section 7. Nonstandard Provisions

    Debtor may propose nonstandard provisions that modify the preprinted text of this form plan. All nonstandard plan
    provisions shall be on a separate piece of paper appended to this plan. Each nonstandard provision shall be identified by
    a section number beginning with section 7.01 and indicate which section(s) of the form plan are modified by the
    nonstandard provision. Nonstandard provisions placed elsewhere are void. The signatures below are certifications by
    Debtor and Debtor’s attorney that this plan form has not been altered and that all nonstandard provisions are in section 7.




     Dated: 6-11-20                                                           /s/ Omar Bermudez Urcuyo
                                                                              Omar Bermudez Urcuyo
                                                                              Debtor

     Dated:
                                                                              Debtor



     Dated: 6-11-20                                                           /s/ Peter G. Macaluso
                                                                              Peter G. Macaluso 215730
                                                                              Debtor's Attorney




    EDC 3-080 (rev. 11-9-18)
    Page 6 of 10
    Software Copyright (c) 1996-2019 Best Case,LLC - www.bestcase.com                                                 Best Case Bankruptcy
Filed 06/23/20                                                          Case 20-20302                           Doc 60

                                                          Section 7 - Nonstandard Provisions

    Debtor has Paid:               $3,320.00 thru July 25, 2020,
    Debtor shall pay:              $2,000.00 x 54 Starting August 25, 2020

    Class 1 Creditor, Caliber Home Loans to receive $1,650.00 adequate protection payment.
    Class 1 Creditor, Caliber Home Loans to receive $73.55 adequate protection payment for post-petition
    arrears

    Debtor has submitted a Loan Modification Calibar Home Loan and will modify the Plan and seek Court
    permission for the Loam Modification as required.



    7.02 Caliber Home Loans/US Bank Trust Secured Claim.

    Creditor: Caliber Home Loans/US Bank Trust's claim ("Secured Claim")
    secured by a first deed of trust recorded against the real property
    commonly known as 864 Oak Lane, Rio LInda Ca 95673 ("Collateral").

    Notwithstanding the $408,091.87 pre-petition arrearage and $2,579.70
    monthly contract installment set forth in Class 1, supra, the actual
    treatment for the Caliber Home Loans/US Bank Trust secured claim shall be
    as set forth in these Additional Provisions for this Chapter 13 Plan.

    7.02.1 Secured Claim Treatment

    Confirmation of this plan provides for adequate protection of Caliber Home
    Loans/US Bank Trust's interest in the Collateral pending either the
    consensual modification of the Secured Claim or termination of the
    automatic stay and surrender of the Collateral as provided in this Section
    7.02. Confirmation of the Plan does not modify the secured claim of Caliber
    Home Loans/US Bank Trust.

    Upon the denial of a loan modification and Debtor's failure to timely file
    and serve a proposed modified plan and motion to confirm as provided in
    this Section 7.02, the treatment of
    Caliber Home Loans/US Bank Trust's secured claim is:

    A. Caliber Home Loans/US Bank Trust's secured claim is a Class 3 Claim,
    with the added requirement that an order modifying the automatic stay must
    be obtained (which order documents that the denial of loan modification
    condition subsequent has occurred);

    B. The Chapter 13 Trustee shall continue to make the adequate protection
    payments to Secured Creditor from the regular monthly plan payments made by
    Debtor under this Plan until terminated by:

    1. Debtor filing and serving a modified plan and motion to confirm which
    provides for other treatment of Caliber Home Loans/US Bank Trust secured
    claim,

    2. the court enters an order modifying the automatic stay as provided in
    this Section 7.02, or
    EDC 3-080 (rev. 11-9-18)
    Page 7 of 10
    Software Copyright (c) 1996-2019 Best Case,LLC - www.bestcase.com                          Best Case Bankruptcy
Filed 06/23/20                                                          Case 20-20302                    Doc 60

    3. other further order of the court.


    7.02.2 Adequate Protection Payment

    The Debtor has in process a HAMP Application for modification of the loan
    upon which the Caliber Home Loans/US Bank Trust secured claim. The
    application requests that the pre-petition arrearage, to the extent not
    waived, be included in a new principal amount to be amortized over the life
    of the loan as modified. During loan modification application process
    Caliber Home Loans/US Bank Trust shall be paid $1,650.00 a month as an
    adequate protection payment for its secured claim, pending determination on
    the loan modification. The monthly adequate protection payment shall be
    applied first to the post-petition interest accruing on this claim and then
    principal, or as specified in an agreed to loan modification.

    This Chapter 13 Plan does not modify the rights of Caliber Home Loans/US
    Bank Trust for this secured claim, but provides adequate protection
    payments during the loan modification process.

    7.02.3 Loan Modification

    1. Upon completion of a loan modification agreement, if any, the Debtor
    shall provide a copy of the agreement to the Chapter 13 Trustee and file a
    motion for approval of the loan modification within fourteen (14) days of
    the agreement being signed by the Debtor and Caliber Home Loans/US Bank
    Trust. The Debtor shall not commence making payments under the terms of the
    loan modification until it has been approved or the payments authorized by
    order of The court.

    2. For a loan modification which does not provide for any pre-petition
    arrearage cure payments to be made during the life of the Plan, the claim
    shall be paid by the Debtor as a Class 4 Claim under this Plan pursuant to
    the terms of the loan modification, with no modification of this Plan
    required so long as the monthly plan payments to the Chapter 13 Trustee are
    reduced only by the monthly Class 4 payment in an amount not greater than
    the adequate protection payment.

    3. For a loan modification which requires arrearage cure payments to be
    made during the term of this plan, the Claim shall be paid as a Class 1
    claim with the current monthly payment and the
    arrearage cure being paid through the Plan. If the Class 1 payment can be
    made without altering the treatment provided for creditors holding general
    unsecured claims, no modification of the plan shall be required, with the
    court order approving the modification documenting the agreed treatment of
    the Class 1 claim.

    7.02.4 Denial of Loan Modification

    If Caliber Home Loans/US Bank Trust determines that a loan modification is
    not approved, it shall communicate the denial of a modification in writing
    to the Debtors and counsel for the Debtors by USPS First Class Mail,
    postage prepaid. In the event of a denial, the Debtors shall have fourteen
    (14) days from the mailing of the denial of the modification to file a
    modified plan and motion to confirm the modified plan to provide for
    EDC 3-080 (rev. 11-9-18)
    Page 8 of 10
    Software Copyright (c) 1996-2019 Best Case,LLC - www.bestcase.com                   Best Case Bankruptcy
Filed 06/23/20                                                          Case 20-20302                    Doc 60


    payment of the Caliber Home Loans/US Bank Trust.

    7.02.5 Events of Default, Failure to Modify Plan Upon Rejection of
    Modification, Failure to Prosecution Loan Modification

    The Debtor shall be in default under the terms of this Plan, and Caliber
    Home Loans/US Bank Trust entitled to exercise its rights to conduct a
    nonjudicial foreclosure sale, as described in the modification of the
    automatic stay in this Paragraph 7.02, of the Property in the event of any
    of the following defaults.

    1. Default in timely adequate protection payment.

    2. Default in the payment terms in a court approved loan modification
    agreement (if not a Class 4 claim for which the Plan terminates the
    automatic stay).

    3. Failure to file and serve a modified plan and motion to confirm modified
    plan within fourteen (14) days of the mailing of a denial of the proposed
    loan modification.

    4. Post-Petition non-monetary default under the Deed of Trust, including,
    without limitation, the failure to timely pay post-petition property taxes
    or property insurance.

    5. Failure to diligently prosecute the loan modification application. For
    purposes of these Additional Provisions, the failure to diligently
    prosecute the loan modification application
    shall be documented by Caliber Home Loans/US Bank Trust that forms,
    documents, records, or other information relating to the requested loan
    modification were requested in writing from the Debtor, and not provided by
    the Debtor within 30 days of the written request having been mailed to or
    delivered personally, by facsimile, or email to the Debtor or designated
    representative of the Debtor.

    7.02.6 Modification of the Automatic Stay.

    If Caliber Home Loans/US Bank Trust denies in writing Debtor's loan
    modification request and Debtor does not file a Modified Plan and Motion to
    Confirm Modified Plan within 14 days of the mailing of that denial, served
    on the Debtor [and Debtor'S bankruptcy counsel], or other grounds for
    modification exist under the terms of these Additional Provisions for the
    Caliber Home Loans/US Bank Trust secured claim, Caliber Home Loans/US Bank
    Trust may serve and file an ex parte motion for relief from the automatic
    stay to allow it to conduct a non-judicial foreclosure sale of the property
    and lodge a proposed order with the court. The ex parte motion shall be
    limited to the grounds set forth in these Additional Provisions. Any
    opposition to the ex parte motion shall be in writing, filed with the court
    within 14 days of the mailing of the ex parte motion to the Debtor [and
    Debtor's counsel], and limited to disputing the grounds arising under these
    Additional Provisions. The Debtor shall set a hearing on its opposition to
    the ex parte motion for the first available regular Chapter 13 motion for
    relief from automatic stay Caliber Home Loans/US Bank Trust and for this
    court that is more than 14 days after the date the ex parte motion was
    mailed to the Debtor.
    EDC 3-080 (rev. 11-9-18)
    Page 9 of 10
    Software Copyright (c) 1996-2019 Best Case,LLC - www.bestcase.com                   Best Case Bankruptcy
Filed 06/23/20                                                          Case 20-20302                    Doc 60



    The grounds specified herein for modification of the automatic stay and ex
    parte motion procedure are without prejudice to Caliber Home Loans/US Bank
    Trust filing a motion for relief from the automatic stay on any other
    grounds and setting the motion for hearing pursuant to the Federal Rule of
    Bankruptcy Procedure and




    EDC 3-080 (rev. 11-9-18)
    Page 10 of 10
    Software Copyright (c) 1996-2019 Best Case,LLC - www.bestcase.com                   Best Case Bankruptcy
